[1] This is a motion by respondent to dismiss an appeal for the reason that the printed transcript of the record has not been served and filed within the time required by the provisions of section 1, Rule I, of the rules of this court. From the affidavit of respondent's counsel and from the certificate of the county clerk of Kern County made pursuant to Rule VI of the rules of this court, it appears that a bill of exceptions was settled by the trial judge on January 18, 1933, and that it was thereafter stipulated in writing between counsel for the respective parties that appellant might have until and including March 26, 1933, for the preparation, service and filing of the printed transcript. The records of this court show that no printed bill of exceptions has been filed in connection with the appeal. It also *Page 617 
appears from the above-mentioned certificate that no request for the preparation of a transcript in accordance with the provisions of section 953a of the Code of Civil Procedure has been made and the records of this court show that no such transcript has been filed. It follows, therefore, that the motion for dismissal must be granted (Raisch Improvement Co. v. Arata, 193 Cal. 573
[226 P. 399]; Feinstein v. Blum, 128 Cal.App. 340
[16 P.2d 1003]).
The appeal is dismissed.
Barnard, P.J., and Marks, J., concurred.